Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 1 of 14 PageID #: 46




                          EXHIBIT “D”
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 2 of 14 PageID #: 47




                                                           •         Publo: tlealth Service


                                                                     Foot! 1nd Drug Adrninistretion
                                                                     Roclr.11ihe MO 20857


                                        FEB • 9 1983


          Daniel R. Thompson, Attorney at Law
          Bonner, Thompson, O'Connell, Gaynes      &   Middlekauff
          900 Seventeenth Street, N.W.
          Wash~ngton, D.C. 20006
          Stephen A. Weitzman, Attorney at Law
          Weitzman & Rogal
          1320 Nineteenth Street, N.W.
          Washington, o.c. 20036
                                                                                              '
                                  Re:     Labeling of Ice Cream Products
                                          Flavored with Vanilla Docket
                                          No. SOA-0209
                                                                                                       t
                                                                                                       ~



          Dear Sirs:                                                                                   ~
                                                                                                       ~
                                                                                                       C'\
               vn May 16, 1980, the Flavor and Extract Manufacturers'
          Association (FEMA) filed a request for an advisory opinion                          ......
          regarding the labeling of ice cream products flavored with
          vanilla. FEMA presented a letter from a Bureau of Foods
          employee (the Newberry letter) and requested that the agency
          confer advisory opinion status on the letter's interpretation
          of the labeling requirements in the ice cream regul~tion (21
          CFR 135.110). I signed an advisory opinion granting this
          request on February 12, 1981.
               The ice cream regulation establishes a three-tiered
          system of labeling that is based on ti~ amount of the natural
          characterizing flavor a product contains, and on whether, if
          the product contains both a nat~ral characterizing flavor and
          an artificial flavor that simulates it, the natural charac-
          terizing flavor predominates. Under this system, natural
          vanilla flavor predominates, and ice cream can be labeled as
          Mvanilla flavored," when the product contains o~e ounce of
          vanillin per unit of vanilla constituent. The advisory
          opinion sets forth FDA's view tha~ wnen any flavor from a
          non-vanilla bean source that simulates vanilla is added to
          such a product, the natural f lavor no longer predominates,
          and the product can no longer be labeled "vanilla flavored.~
               On February 23, 1981, Davie Michael & Co. (the objector)
          wrote to Secretary Schweiker ana objected to this advisory
          opinion. On February 27, 1981, the agency stayed the opinion




                                                                     000204                                  ii
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 3 of 14 PageID #: 48




                                      -2-
         tO consider the o-ctior. and to prov10~ the Gjector with an
         O?portunity to subrait additional mate=ial.
              I have now fully considered the issues raisec by the
         advisory ~pinion and by the objectior.. I have carefully
         reviewed the extensive memor.anda submitted by both the
         objector and FEMA, the attachments to these memoranda, and
         the written comments of the International Association of Ice
         Cream Manufacturers ( IAICM). I have also met with repre-
         sentatives of the objector, IAICM, and FEMA .
              As a result of my deliberations, for the reasons
         discussed below, I have decided to reaff\rm the February 12,
         1981 advisory opinion.
         I.   The Advisory Opinion Is An Interpretative Rule And
              Therefore Not Subject to Section 701(~) of the Food,
              Drug, And Cosmetic Act or to the Administrative Procedure
              Act
                 The objector contends that the advisory opinion effec-
         ti,,..,ly aMends .?1 CFR 135.nO(el(2)(ii) to prohibit the use of
         non-characterizing natural ingredients in "vanilla flavored•
         ice cream. Objector's April 6, 1981 submission, p. 35. The
         objector argues that the opinion thus was improperly issued
         becaus~ a standard ~f identity established under section 401
         of the Food, Drug, and Cosmetic Act (the FD&C Act), 21
         u.s.c. 341, can only be amended after compliance with section
         701(e} of that statute, 21 u.s.c. 371(e).
              The objector is incorrect for two reasons. First, as
         will be discussed in mor~ detail below, the advisory opinion
         deals only with the effect on ice cream labeling of the use
         of flavoring ingredients that simulate the characterizing
         flavor. It has no bearing on the labeling of ice cream that
         contains flavors that do not simulate the characterizing
         flavor.
              Second, and more import3ntly, under th~ test established
         1n Gibson Wine Co.•· Snyder, 194 F.2d 329 (D.C. Cir. 1952),
         the advisory opinion is an interpretative rule. In Gibson
         Wine Co., supra, 194 F.2d at 331, the court seated:
              Generally speAking, it seems to be established
              that •regulations,• "substantive rulesw or
              •legislative rules• are those which create law,
              usually implernent~ry to an existing law; whereas
              interpretative rules are statements as to what




                                                                      0002.05   '}
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 4 of 14 PageID #: 49




 r~~-... _
         ,.

                               •
,;.
'.. .                                      -3-
 '
                   the adminis~ rative o!fice= thinks the statut~
                   regulatio n means.
                                                                    o=
              See also Cabais v. Egger, 690 F . 2d 234, 238 (D.C. Cir.
              "'f9li2-)-.-·The February 12, 1981 advis~ry opinion presents the
              agency's view on how 21 CFR 135.110 (e)(5)(i) requires a manu-
              facturer to label a product that contains flavor consistin g
              of one ounc~ of vanillin per unit of vanilla constitu tent
              plus any amount of a flavor from a non-van illa source that
              simulate s vanilla. It does not make any change in 7-~ CFR
              135. ll0(e)(S )(i).
                   In the preamble to FDA's proposed procedur al regulati o~j
              (40 FR 40682 (Septemb er 3, 1975)), the agency anticipa ted tne
              situatio n presente d here and specific ally stated that ~hether
              the labeling of a product is consiste nt with the agency ' s
              regulati ons would be an appropri ate subject for an advisory
              opinion. 40 FR 40695. ~hus, the February 21, 1981 advisory
              opinion is an interpre tative rule and is not subject to the
              provisio ns of 21 u.s.c. :n1 (e) . (As an interpre tative rule,
              the advisory opinion is also exempt from the provisio ns of
              the Adminis trative Procedur e Act (APA), S u.s .c.
              553(b)(B ),)
                   The cases cited by the objector in its April 16, 1981
              submissi on (pp. 29- 34) are not to the contrary . Both
              Guardian Federal Savings & Loan v, Federal Savings , Loan
              Insuranc e Corp., 589 F.2d 658, 644 (D,C, Cir. 1978) and
              Chamber of Commerce of United States v. OSHA, 636 F.2d 464,
              469 (D.C. Cir . 1980) utilize the test enunciat ed in Gibson
              Wine Co . v, Snyder, supra. Noel v, Chapman, SOB F.2a102 3-
              (2d Cir.), cert. denied 425 U.S. 824 (1975) and Parco v.
              Norris , 426F.Su pp. 976 (E.D. Pa. 1977; are not relevant .
              They relate to the distinct ion between general statemen ts of
              policy and s ubstanti ve rules and not to the distincti .:m
              between interpre tative and subs~~n tive rules. Finally, even
              if an agency action has substan tial impact, it is still not
              subject to notice and comment rulemaki ng if, like the
              February 12, 1981 advisory opinion, it is otherwis e expressl y
              exempt under the APA. Cabais v. Egger, supra, 690 F.2d at
              237.
                   Therefor e, the .ebruary 12 , 1981 opi~ion is not a
              substant ive regulati on and can properly be issued as an
              advisory opinion by FDA .




                                                                          000206
         ..
:\~...                                                                             ·:,
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 5 of 14 PageID #: 50




-,,-,.~,. ---- ---- ---- ---- ---- -----------ll'D---~~---
•: ·



         II.
                                        - 4-

                                                         •
               The Advisory Opinion Was 1ssaed In Accordan ce Wi~h
               Appropr iate Vrocedur es
               The objector has cnarged tnat even if the February 12,
         198 1 adviso=y opinion is an advisory opinion, lt was issued
         in contrave r.tion of FDA's procedur es on advisory opinions ,
         the Presiden t ' s moratoriu m on regulati ons, and Executiv e
         Order 12291 . Again, I find that I do not agree with the
         object or,
               Section 10.SS(a )(l) of FDA ' s regul~ti ons (21 CFR
         10.SS(a )(l)) enunciat es the agency's policy of granting a
         request for an advisory opinion whenever feasible . In 1981,
         the ~gency found that it could issue an advisor y opinion in
         response to FEMA ' s request. I find no b~sis upon which to
         conclude that this decision was inconsis tent with 21 CFR
         1 a.as.

              Aecause the request for the advisory opinion seeks the
         agency ' s interpre tation of an FDA regulati on, the request
         presents a policy issue of broad applicat ion and not one
         applicab le only to a particul ar product. Because FDA has
         long experien ce i n administ ering the ice cream standard o f
         identity , even though this ~atter is ~omplex (see page 41 of
         the objector 's April 6 , 1981 submissi on), the agency had
         adequate informat ion upon which to issue an informed advi sory
         opinion in 1981. In addition , now that the agency has had
         the benefit of the comments of the objector , f'EMA, and IAICM,
         there can be no question about the adequacy of the informa-
         tion underlyi ng my decision to reinstat e the advisory
         opinion. Finally, becauBe there apparent ly is some confusio n
         about the age~cy's interpre tation of 21 CFR 135 . 110, it is in
         the public interest to issue this advisory opinion. ~here-
         fore, I find no basis in 21 CFR 10.85 for not reinstat ing the
         February 12 , 1981 advisory opinion.
                However, I agree with the objector t hat FEHA ' s request
        for an advisory opinion was not adequate under 21 CFR
        10 . SS(b). A person who requests an advisory opinion f r om FDA
        has an obl igation to provide a full statemen t of a l l fact s
        and legal points relevant to the request. The requesto r is
        not free, as FEHA did, to make assumpti ons about what
        informat ion is or is not known to the agency . In addi t ion,
        FEMA inaccura tel y descr ibed the Newberry letter in its
        request. The request states that the Newberry letter
        " • •• answers the question : What is the legal name of an i ce
        cream product, the flavor of which ' consis t ed of one ounce of
        vanillin pe r unit of vanil l a const i t uent and any flavor f r om
        a· non-vani ll a bean source •••• ' " "Request fo r an Advisory




                                                                      00020 7
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 6 of 14 PageID #: 51




                          •           -5-
                                                      •
         Opinion,ft dated May 16, 1980, fro~ John G, Adams, past
         President of FEMh, p. 1. In fac~, the Ne•.-oe~r-y let':er was
         q9alified and dealt only with ~~ose flavors iron non-vanilla
         bean sources that "simula~e, resernbl~, or reinforcew the
         vanilla fl~vor. FEMA's inaccurate description of the
         Newberry letter undoubtedly contributed to the confusion sur-
         rounding this proceeding.
              In many cases, FDA would consider d~nying , under 21 CFR
         10.SS(aJ (2) (i), a t'equest like that submitted by FEMA because
         it presents insufficient information, The agency hao commit-
         ted itself: to granting an advisory opinion when feasible (21
         CF~ 10.85(a)(1))1 however, and in the circumstances presented
         here, for the reasons I have discussed, it is feas~ble to
         respond to PEMA's request.
              The advisory opinion did not violate the President's
         moratorium or Executive Order 12291, Both of these direc-
         tives applied only to regulations required to be promulgated
         by informal notice and comment rulemaking under the APA. As
         I explained previously, this advisory opinion is not the sub-
         j~ct of notice and comment rulemaking. In fact, on February
         10, 1981, Secret ary Schwejker issued a memorandum to of-
         ficials in the Depart,nent of fiealth and Humar, Services in
         which he stated that the President's directive does not apply
         to policy-setting actions outside the scope of the APA's
         informal rulemaking p~o~ess. Arnor.g ~he examples he gave were
         interpretative rulings .. As stated aoove, FDA's advisory
         opinions are interpretative rulings.
              The objector also contends that FDA should have complied
         with the Regulatory Flexibility Act (RFA) in issuing the
         advisory opinion. By its terms, the RFA applies only to
         rules issued by notice and comment rulemaking, and, thus,
         this statute too does not apply to the advisory opinion.
         III.   The Advisory Opinion Is Correct And Is Consistent
                With Longstanding FDA Policy
              After carefully considering all the information submit-
         ted on the appropriateness of the February 12, 1981 advisory
         opinion, I have concluded that that opinion is correct, and
         that it is consistent with the prior statements made by FDA.
         Therefore, I am reinstating this advisory opinion. However,
         Lefore explaining the basis on which I reached these con-
         clusions, I will address a p~eliminary matter that was debat-
         ed in th~ comments on the advisory opinion. My determination
         on this preliminary matter establishes the foundation on
         which my other conclusions r·est.




                                                                    000208
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 7 of 14 PageID #: 52




                                      -6•·
         A.   Tne Relations! Betwee~ §S135.110 ano    1f22
              The objec~ion and tne oth~r com~~nts FDA received on the
         advisory opinion contained a significant amount of discus-
         sion on che relationship be~ween the ice cream regulation (21
         CFR 135.110) and the general flavoring regulations (21 CFR
         101.22). ~,r ex~m?le, the objector accused the agency of
         selactively borrowing from the general fl~voring regulations
         ~n reaching its advisory opinion. See,~, Objector's
         April 3, 19Bi submissior,, p . 41. After carefully considering
         this issue, I agree wit.h the statement made by Taylor o... 1nn,
         Associate Director for Compliance of the Bureau of Foods, in
         his le.t ter of May 31, 1979, to Glenn P. Witte of IAICM: "The
         general flavor regulations are not applicable to this
         standardized food [ice cream)."
               The regulatory ocheme under the general flavor declara-
        tion requirements of 21 CFR 101.22 is significantly different
         from the three-category label1n9 scheme in t~e ice cream
        regulation for declaring the characterizing flavor in ice
        cream. For example, under the general flavor regulations, if
        a food cont~ins ~ny artificial flavor that simulates, re-
        sembles, or reinforces the characterizing flavor, the food
        must be labeled "artificially flavored.w 21 CFR 101.22(il
         (2). In contrast, under the ice cream regulation, if the
        food contains both a natural characterizing flavor and an
        artifical flavor simulating it, the food need not be labeled
        as artifical unless the artificial flavor predominates
         (although when the natural flavor predominates, the presence
        of the artifical flavor must be indicated on the label). 21
        CFR 135.110(e) (2)(ii). At the time FDA adopted the general
        flavor regulations, the agency considered revising the ice
        cream regulation to make it consistent with the general
        flavoring regulations. 38 FR 33284, 332B7 (December 3,
        1973). See also 3S FR 27144, .l7145 (July 25, 1975). How-
        ever, the agency ultimately decided to retain the three-
        category labeling scheme in the ice cream regulatioo. 42 FR
        19127, 19131 {April 12, 1977). Because of the difft;ences
        between the two regulations, the general flavoring regula-
        tions have no relevance to this matter.
             However, the fact that the general flavoring regulations
        themselves are not relevant does not mean that all of the
        information contained in preambles to Federal Register
        notices on those regulations is also irrelevant. Not only is
        a preamble to a regulation an advisory opinion, 21 CFR
        10.85(d)(1), but there is also a significant agency interest
        in being consistent among its regulat!ons, at least in such
        matters as tet·!llinology. Therefore, a discussion in the pre-




                                                                     000209
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 8 of 14 PageID #: 53




,:,...-... ·. .



                                    •          -i-
                                                                •
                  amble to the ge.neral flavorir\g :-egulations aoout the meaning
                  of a te~m that is used i n the iee craam regulation as well as
                  in the general flavoring regula~ions is applicaole to both
                  regulations.
                       One example of such a discussion is comment 17 to the
                  December 3, 1973 final rule on the gtineral flavor regula-
                  tions. The paragraph explaining the subject of that comment
                  states:
                        17. Questions have arisen as to how the
                        characteri~ing flavor is to be determined, and as
                        to bow it will be detP.rmined whether added flavor
                        "si~ulates" a characterizing natural tlavor or
                        otherwise characteri%es the product.
                    Because the ice cream regulation also u~~s both "characteriz-
                  . ing flavor• and •airnulating,• the discussion in comment 17
                    would obviously be relevant in interpreting the ice cream
                    regulation as well as the general flavoring r~gulation,
                         On tha other hand, because of the diff~rences between
                    the ice cream regulation and the general flavc~ing regula-
                    tions, some agency discussions of one of these r~gulations
                  . will not be applicable to the oth~r. For example, the
                    Newberry letter concerns a ~reduct that contains a flavor
                    consisting of one ounce of v~~tllin per unit of vanilla plu5
                    an additional amount of flavor from a non-vanilla bean ~ource
                    that simulates vanilla. Although such a product would be
                    labele~ as •artifically flavored" under both the general
                    flavoring regulations and the ice cream regulations, the
                    reasons for doing so would be completely different under
                    S101.22 (the product contains artifical flavor, vanillin)
                    than under S135.110 (the natu~al characterizing flavor does
                    not pce~ominate under the facts specified). Because the
                    Newberry letter concerns only the applic~tion of the ice
                    cream regulation, contrary to the claims of th~ objector (see
                   Objector's submisaion of August 3i, 1981, p. 8), it would not
                    be relevant Jn interpreting 21 CFR 101.22.
                  B.   The Advisory Opinion Correctly Interprets 21 CFR 135.110
                       Perhaps the best way to analyze the February 12, 1981
                  advisory opinion is to look at the portion of the Newberry
                  letter that is quoted in the opinio~ on a sentence-by-
                  sentence basis. There is no controversy about the first
                  sentence, w~ich merely restates the contents of 21 CFR
                  135.ltO(~)(S)(i), or about the last sentence, which simply
                  follows from the two that precede it. The real concern is




                                                                             000210
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 9 of 14 PageID #: 54




                           •          -s-
                                                        •
        over th~ middle two sentences. Tr.~s, ~ cioser dnalysis of
        these statements in the advisory O?inion is necess~ry.
              1.   •consequently, an ice crearr. manufacturer could · lt
                   ~all his product 'vanilla flavored ice cream'
                   <Category II) ~f the flavor consisted o! one ounce
                   of vanillin per unit of vanilla constituent and an\'
                   flavor from a non-vanilla bean source (which      -~
                   simulated, resembles, or reinforces the vanilla
                   flavor) is added to the product.•
             This sentenc~ states that if any amount of (lavor that
        simula-tes vanillco, the natural characterizing flavor, is
        added to the balance of •,·anilla and vanillin at which the
        vanilla is deemed to predominate, natural vanilla will no
        longer predominate. This statement is consistent with both
        21 CFR 135.110 and the prior statements of the age•1cy.
                    a. The use of the words "simulates, resemoles, or
        r1:.inforces" in this sentence, rather than the word "simu-
        lates• alone, is consistant with the agency's longstanding
        interpr~tation of the latter term. As explained atove, it is
        ap~roprie..te to use tne December 3, 197 3 pr•2ambl~ in ir,ter··
        preting tht ice cream regulation . In that preamble, in
        res~onse to questions about how to determine •whether added
        flavor 'simulates• a characterizj~g natural flavor,• the
        agency states that the test is not sol~ly whether the flavor
        simulates or is chemjcally identicnl to the chacacterizing
        flavor, but ~lso ~hether it resembles, reinforces, or extends
        it. 38 FR 33286. Thus, i t ~as appropriate to incorporate
        •resembles" and •reinforces" into this sentence of tbe
        advisory opinioo4
                   b. It is clear from the context in which the
         Newberry letter was writt~n that the subject of the letter
         was a flavor that si:~•-•·. ·.es the characterizing f:l.avor. The
         Newberry letter was wt~~ten after a meeting between Anthony
         Pilandro of Virginia Dare Extract Co. and Daniel R. Thompson,
         counsel to FEMA, and Taylor Quinn, James Summers, and
         R. E. Newberry of FDA. The memorandum of this meeting
         indicates that Messers Filandro and ~nompson inquired about
         the effect of "adding a natural flavor from a non-vanilla
         bean source which simulates, resembles, and reinforces the
         vanilla flavor . • The Ne•..-berry letter, by its own tl!rms, was
         intended to respond to this inquiry. Thus, the Newberry
         letter was not intended to set forth the effect of adding a
         non-characterizir.g flavor to a mixture of vanillin and
         vanilla constituent.




                                                                     000211
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 10 of 14 PageID #: 55




                                 •           -9-
                                                             •
                           c. The Newberry letter is correct unoe:: 21 CFR
                 135.110(e}. Because tha~ section makes no provision for any
                 natural flavors other than natural cnaracterizing flavors,
                 FDA must treat all natural flavors that simulate the char-
                 &cterizing flavor as artifical fla~ors when deciding what
                 name should appear on the principal display panel. Thus, the
                 addition of a flavor that simul~tes vanilla to ice cream that
                 contains one ounce of vanillin per unit of vanilla constitu-
                 ent would mean that the balance at which the natural char-
                 acterizing flavor -- vanilla -- predominates '-'OUld no longer
                 obtain. In such circurostances, the artificial flavor --
                 including natural flavors simulating vanilla -- will be
                 deemed to predominate.
                           d. This sentence of the advisory opinion is con-
                 sistent with prior statements made by the agency . On May 31,
                 1979, in response to a letter from Glenn P. Witte of t.he
                 IAICH, Hr. Quinn wrote:
                      I~ is our understanding that there are available
                      in the market place, natural flavoring compounds
                      that resemble, simulate and/or enhance vanilla
                      flavor but are not d~rived from vanilla bean.
                      These flavor compounds would not comply with the
                      intent of the flavor provisons of Category I ice
                      cream. However, they would qualify for catP.gory
                      II laLeling (vanilla flavored ice cream} provided
                      that the flavor derived from vanilla beans
                      predominates.
                 See also Letter of August 22, 1979, from Mr. Quinn to
                 Kenn~B. Basa, National Food In9redients Company, which
                 contains a statement to the same effect.
                      Roth the advisory opinion and the Quinn letter to Witte
                 reflect the fa:t that FDA will treat natural flavor compounds
                 that simulate vanilla but are not derived from vanilla beans
                 as artificial ~lavors that simulate the natural characteriz-
                 ing flavor. The Quinn letter states tr.at these natural
                 flavor compounds can be used with natural vanilla flavors to
                 make •vanilla flavored" ice cream, so long as the natural
                 vanilla flavor predominates. The advisory opinion does not
                 say that these compounds cannot be used to make such a pro-
                 duct. What the advisory opinion does say is that if a
                 natural flavor compound that simulates vanilla is added to
                 vanilla flavored ice cream that is formnlated at the point of
                 predominance of the natural characterizing flavor (one ounce
                 of vanillin per unit of vanilla constituent), the addition of
                 this compound will mean that t.he natural characteri~ing




                                                                          000212
 ,   ..,,,.,.,
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 11 of 14 PageID #: 56




             w




                           •
         letter to the contrary.
              2.
                                      -1 C·-

         flavo~ no longer predominates.
                                                      •
                                                is nothing in cne Quinn

                   •the non-vanilla flevor is deemed to simulate
                   vanilla if the additio~ of the non-vanilla flavor
                   results in a raduction in the amount of vanilla bean
                   derived fl~vor that wo~ld otherwise be used in a
                   vanilla fl~vored ice cream."
               a. The obJector clai~s that the test embodied in this
         sentence est~blishes a minimum amount of natural vanilla
         flavorP.d ice cream, and that the sentence consequently is
         inconsi~tent with 21 CFR 135.110. Objector's submission of
         August 31, 1981, p. 51. The objector misapprehends the
         me~ning of this sentence. The sentence is not about how much
         vanilla must be in a product to call i t "vanilla fl~vored"
         but about how to determine whether a flavor simulates th~
         characteLizing flavor. The agency first e~tablished this
         test in its response to comment 17 in ~he December 3, 1973
         preamble. There FDA said that a flavor that extends the
         characterizing flavor, that is, makes it appear that moi."e of
         the characterizing flavor is present than is actually the
         Q~se, sinulates the -characterizing flavor. 38 FR 33286.
         Thus, a flavor that permits less of the characterizing flavor
         to be used than would otherwise be the case simulates that
         flavor..
              The objector argues that comment 17 establishes taste as
         the only test for determining whether an added flnvor
         simulates a characterizing natural flavor. Objector's
         submission of April 6, 1981, p. 54. In support of this
         contention, the objector cites the following language from
         comment 17:
             •• • In determining whether added flavor does or
             does not simulate, resemble, or reinforce the
             chara~terizing flavor, the principal test will
             be to separate such added flavor from the
             product to determine whether it tastes like the
             characterizing natural flavor or approximates
             the flavoL oharacteristics of any principal or
             key flavor note ••••
        Id. In so arguing, however, the objector ignores the fact
        that the portion of comment 17 that he quotes speaks of the
        "principal test.• Implicit in the use of these words is the
        fact that there are other criteria besides taste that are to
        be applied in deciding whether a fl~vor simulates the char-
        acterizing flavor. One of those tests is whether the flavor




                                                                   000213
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 12 of 14 PageID #: 57




     f,i;t:~,,



                                   •
     r.·· '
                                                -11-
                                                                 •
                 extends the charact~:izing natural flavor. Thus, under com-
                 ment li, if an ice c~eam manufactu~er addec a small amoun: of
                 a natu::-al f!avor not der;.ved from the v ..,,illa bean to his mix
                 to permit the use of a smaller amo~nt c: vanilla-vanillin
                 flavor, the natural flavor would simulate the characterizing
                 flavor.
                      Therefore, the objector's claim that this sentence of
                 the advisory opinion is inconsistent with 21 CFR 135.110 and
                 with comment 17 in the December 3, 1973 preamble is without
                 merit.
                       b. The objec';or contends that the test established in
                 this sentence of the ad"isor1 opinion foe determining whether
                 a non-vanilla flavor simulates vanilla violates the prin-
                 ciples established in United States v . 80 Case s, • • • oirelU
                 Orange Beverage, 187 F,2d 967 (3d C i r . ) , ~ denied 342
                 o. s. 861 (1951). Objector's February 23, 1981 submission,
                 p . 8 and Objector's August 31, 1981 submission, p. 48. FDA
                 finds this claim to be groundless.
                       Tne ~ire]~ cas e turned on the question of whether
                 there waz any danger of confusin1 the product at issue with
                 so~ething else that is defined, familiar, and superior. 187
                 F. 2d at 972. In Birely•~, the court found that such a danger
                 did not exist because there was no standard for dilc~ed
                 orange drinks like that made by the claimant, and bP.cause
                 there was no dan~er that an ordinary consumer would confuse
                 the claimant's product with undiluted orange juice. - ·• at
                 ~73. Here, however, there is such a danger. Contrary to the
                 claims of the objector (see Objector's submission of
                 August 31, 1981, p. 51), FDA has established a standard for
                 what can be called "vanilla flavored ice cream. " The advisory
                 opinion is intended to prevent consumer confusion by prevent-
                 ing the application of this n~me to products that do not meet
                 the standard. Thus, the situation here is clearly distin-
                 guishable from that in the Birely's case.
                       Fer this reason, and because, as rgMA has pointed out,
                 FEMA's submission of June 29, 1981, p. 18, this case involved
                 application of. section 401 0£ the ro,c Act, while Birely's
                 i nvolves application of section 402, and the two sections




~:




                                                                                   000214
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 13 of 14 PageID #: 58




                                         -12-
  .   '
          have no rela-:.io:.~ one ano:.ner ,~_/ :::-,,., p::incles enunciat-
          ed in Birelv's a::e no: ap?llcaole :o :ne i~media:.e case
          c.    The Consumer Preference For N~:ural Flavors !s
                Irrelevant To Tnis Matter.
               The objector contends that ~he February 12, 1981
          advisory opinion ignores the demonstrated consumer prefer-
          ence for n~tural products and for products that contain
          natural additives. Objector's April 6, 1981 Submission,
          p. SO, This contention may well be true, but it is irrelev-
          ant to a decision in this matter.
                For ice cream, the name that appears on the principal
          display panel is determined by the factors set forth in 21
          CFR 135.llO(e). Under the labeling scheme established in
          that pr.ovision, whether a flavor is natural is significant
          only ~hen that flavor is the characterizing flavor, in this
          case, vanilla. Any flavor, whether natural or not, that is
          used in ice cream to simulate the characterizing vanilla
          flavor is treated as an artificial flavor, unless it is
          der.ived from van~lla beans. If the objector wishes to change
          this scheme to reflect the claimed consumer interest in
          natural flavors, it · is free to petition the agency· to amend
          the regulation. For now, however, the advisory opinion must,
          as it does, reflect the regulation that is currently in
          effect.
          IV.   Conclusion

               For the foregoing reasons, I find that the February 12,
          1981 advisory opinion is consistent with 21 CFR 135,110 and
          with the prior statements made by FDA. Therefore, I am lift-
          ing the stay on the advisory opinion and reinstating this
          advisory opinion.


          ~/    • ••• (S]ection (401) ••• has no relation to, no connection
                with, the adulteration provisions of the Act.• Bruce's
                Juices v. United States, 194 F2d 935, 936 (5th
                Cir. 1952), citing United States v. 36 Drums of Pop'n
                Oil, 164 F.2d 150 (5th Cir. 1947).




                                                                           000215
Case 1:19-cv-06551-MKB-PK Document 1-5 Filed 11/20/19 Page 14 of 14 PageID #: 59




 .:..-....:.,·   . ··"   ~·. . ...   ....

                                                       •
 .... :"
        . '                                                        -13-
                                                                                 •
                                      On behalf of FDA, I would like to than~ those who sub-
                                 mitted commen~s and who met with me fo= tneir interest ar.d
                                 contribution to the decisionmaking process in this
                                 matte::.

                                                                    Si/erely,   ~


                                                                  ~Hile
                                                                  Associate Commissioner for
                                                                    Regulatory Affairs

                                cc:         John F. Speer, Jr., President
                                            International Association of
                                             Ice Cream Manufacturers
                                            910 Seventeenth Street, N.w.
                                            Washington, D.C. 20006




                                                                                               000216
 .·..,
